Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 29, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00761-CR
                                     ____________

                           IN RE ERIC D. DOUGLAS, Relator



                                ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   174th District Court
                                  Harris County, Texas
                                Trial Court No. 1122749-A



                       MEMORANDUM OPINION

       On September 6, 2011, relator, Eric D. Douglas, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52.1. In
his petition, realtor asks that we direct the Harris County District Clerk to transmit a copy
of his application for writ of habeas corpus, and all related filings, to the Court of Criminal
Appeals, as directed in Article 11.07, section 3(c) of the Texas Code of Criminal
Procedure.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals’
jurisdiction. Tex. Gov’t Code § 22.221.

       Relator’s felony conviction for possession of cocaine is final. See Douglas v.
State, No. 14-08-01177-CR, 2009 WL 195954 (Tex. App.—Houston [14th Dist.] Jan. 29,
2009, no pet.) (mem. op.) (not designated for publication). According to his petition,
relator seeks post-conviction relief from that conviction pursuant to article 11.07 of the
Texas Code of Criminal Procedure.

       This court does not have mandamus jurisdiction over a district clerk unless the writ
is necessary to enforce our jurisdiction. See In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999, orig. proceeding) (mem. op.). Only the Texas Court of
Criminal Appeals has jurisdiction to issue writs of mandamus pertaining to habeas corpus
proceedings seeking relief from final felony convictions. See Tex. Code Crim. Proc. Ann.
art. 11.07, § 3; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715,
717-18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

       Because the petition for writ of mandamus is directed toward the Harris County
District Clerk and the writ is not necessary to enforce this court’s jurisdiction, we lack
jurisdiction to grant the requested relief.     See Tex. Gov’t Code § 22.221(b)(1).
Accordingly, the petition for writ of mandamus is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish – Tex. R. App. P. 47.2(b).



                                            2